DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 10/26/2022.  Since the initial filing, claims 1, 3, 6 and 10 have been amended, claims 2 and 4 have been cancelled and no claims have been added.  Thus, claims 1, 3 and 5-10 are pending in the application.
In regards to the previous drawing objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous 112(f) objections, applicant has not amended to overcome these objections and they are maintained below.
In regards to the previous 112(b) rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
In regards to the previous 102 and 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Claim Objections
Claim 10 is objected to because of the following informalities:
Line 5: remove “)” after “canister”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “motion generator” and “an arrangement” in claim 1.  The specification defines the “motion generator” as a DC motor on at least page 9 and “an arrangement” as comprising a lead screw and a threaded nut to transform rotational motion to translational motion or at least page 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitations described in claim 5, specifically the cam arrangement to transfer motion from the motion generator to the canister, in combination with the amended limitations of preceding claim 1, specifically the cap, lead screw and nut arrangement to transfer motion from the motion generator to the canister, are not supported by the disclosure.  The specification describes these arrangements as alternatives to one another (see Specification dated 1/10/2020 page 10 paragraph 2) and they are neither described or shown in combination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodson (US 5347998) in view of Riebe (WO 2017/015303).
In regards to claim 1, Hodson discloses a breath actuated inhaler (abstract, column 6 line 28-31), comprising: a motion-generator (servo motor 104, Fig 7) configured to render motion upon actuation by a user (push button switch 118 triggered by user to initiate motor 104, column 6 line 56-61); a canister (aerosol canister 74); an arrangement (lead screw 108 and carriage 120, column 7 line 11-23, cocking spring, column 7 line 49-60) configured to transform the generated motion to enable the canister to undergo translation-motion (motor 104 rotates lead screw 108 which moves the canister 74, column 7 line 11-23); and a metering-valve operably connected to the canister configured to cause a metered-release of the canister's contents as a spray, based upon said translation-motion (canister 74 moves downwards and fires a valve to release a dose of medication, column 7 line 50-55), and a cap (carriage 120 and housing 72, see Annotated Fig 7) defined by: a recessed top-portion acting as a screw-nut to thereby translate across the length of a lead-screw (carriage 120, column 6 line 43-47 and column 7 line 11-23), and a lower-portion (housing 72) to thereby enable the translation motion of the cap and the canister (carriage 120 and canister 74 move together in response to motor, column 5 line 51-52), wherein the motion- generator is an electronically-controllable rotary motion-source (motor 104 energized via electronics 110, column 6 line 56 – column 7 line 10) and configured to generate clock-wise and anti-clockwise motion for causing the translation motion of the canister in either of the directions (motor 104 rotates to move canister 74 downwards, column 7 line 11-23, and rotates in opposition to move upwards, column 7 line 61-66).
While the “cap” as envisioned by Hodson is a composite structure wherein the “holding portion” (upper section of housing 72) is stationary and the translating portion (carriage 120) moves in concert with the canister, there is no functional distinction between a straight piston structure as seen in Hodson and a piston that extends to encompass at least a part of the canister.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodson such that the shape of the carriage extends to encompass at least a portion of the canister as such minor design changes, without provision of a new or unexpected result, are deemed obvious and are therefore not patentably distinct.  
In regards to claim 3, Hodson teaches the device of claim 1 and Hodson further discloses wherein the arrangement to convert the generated motion into translation motion comprises: an externally-threaded lead-screw (lead screw 108) connected to the motion generator (column 7 line 11-23); and a screw-nut (carriage 120) having internal-threads coupled to said lead-screw (carriage 120 has internal thread 122, column 6 line 48-50) and adapted to undergo translation-motion along a screw-length upon the rotation of the lead- screw (column 6 line 43-47 and column 7 line 11-23).
In regards to claim 5, Hodson teacehs the device of claim 1 and Hodson further discloses wherein the arrangement to convert the generated motion into translation-motion comprises a cam- arrangement linked to the motion-generator configured to convert the generated rotary- motion into translation-motion (gears transfer motion from the motor 104 to the lead screw 108, column 6 line 62 – column 7 line 15, while the word “cam” is not used, a “cam” is a “rotating piece in a mechanical linkage used especially in transforming rotary motion into linear motion” as defined by the Merriam-Webster Dictionary, as the linkage of gears fits this definition and function they thus read on the limitations).

    PNG
    media_image1.png
    681
    463
    media_image1.png
    Greyscale

Annotated Fig 7

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodson (US 5347998) in view of Riebe (WO 2017/015303).
In regards to claim 6, Hodson teacehs the device of claim 1 and Hodson further discloses further comprising: an upper housing accommodating one or more of: the motion generator; and the canister connected to the motion generator to undergo translation motion; and a lower housing connected to said upper housing and receiving a portion of the canister comprising the metering valve, said lower housing comprising: a nozzle (nozzle block 82) rigidly disposed within the lower-housing and connected to the metering-valve configured to cause a spray formation (column 5 line 51-56); and a flow-director (mouthpiece 76) within the lower-housing configured to direct said spray outside the lower-housing (column 5 line 51-56, see Annotated Fig 7).
Hodson does not disclose wherein the canister is removably connected to said motion generator and a lower housing removably connected to said upper housing.
However, Riebe teaches and inhaler wherein the canister (canister 416) is removably connected to said motion generator (actuation assembly 460) and a lower housing (mouthpiece subassembly 418) removably connected to said upper housing (base housing 412, page 26 paragraph 1, Fig 10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodson wherein the canister is removably connected to said motion generator and a lower housing removably connected to said upper housing as taught by Riebe as this would allow the canister to be easily removed and replaced when spent without necessitating the replacement of the entire device.
In regards to claim 7, Hodson teaches the device of claim 1.
Hodson does not disclose further comprising at least one of: a position-sensor configured to sense the position of at least one of the motion- generator and the canister; a motion-sensor to determine extent of motion underwent by the motion-generator and the canister; and a pressure-sensor provided within a flow-path of the spray to monitor an inhalation-flow as generated corresponding to the spray.
However, Riebe teaches an inhaler further comprising at least one of: a position-sensor configured to sense the position of at least one of the motion- generator and the canister; a motion-sensor to determine extent of motion underwent by the motion-generator and the canister (data indicative of motion of canister, page 36 line 4-11, accelerometer, page 26-30); and a pressure-sensor provided within a flow-path of the spray to monitor an inhalation-flow as generated corresponding to the spray (pressure sensor 280, page 15 line 1-14 and page 18 line 15 – page 19 line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodson to comprise at least one of: a position-sensor configured to sense the position of at least one of the motion- generator and the canister; a motion-sensor to determine extent of motion underwent by the motion-generator and the canister; and a pressure-sensor provided within a flow-path of the spray to monitor an inhalation-flow as generated corresponding to the spray as taught by Riebe as this would allow the device to accurately monitor the use of the device.
In regards to claim 8, Hodson teaches the device of claim 1.
Hodson does not disclose further comprising a data-logging and processing system configured to electronically determine at least one of: at least one motion-parameter captured by a motion-sensor with respect to at least one of motion-generator and the canister.
However, Riebe teaches and inhaler further comprising a data-logging and processing system (control system 250, page 25 line 23-29) configured to electronically determine at least one of: at least one motion-parameter captured by a motion-sensor with respect to at least one of motion-generator and the canister (data indicative of motion of canister, page 36 line 4-11, accelerometer, page 26-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodson to comprise a data-logging and processing system configured to electronically determine at least one of: at least one motion-parameter captured by a motion-sensor with respect to at least one of motion-generator and the canister as taught by Riebe as this would give the device the ability to track and monitor usage of the device to ensure proper use.
In regards to claim 9, Hodson in view of Riebe teaches the device of claim 8 and Riebe further teaches wherein the data- logging and processing-system is configured to cause one or more of: real-time tracking of the inhalation flow-rate (page 15 line 13 and page 16 line 30 – page 17 line 4); maintaining a count of dosages in a given period of time (page 21 line 17-25); communication of data pertaining to operation of the inhaler to a remote- device (page 36 line 4-12).
In regards to claim 10, Hodson teaches a method implemented in a breath actuated inhaler (abstract, column 6 line 28-31) comprising a cap (carriage 120 and housing 72) and a lead screw, wherein the cap is defined by a recessed top potion as a screw nut to thereby translate across a length of the lead screw (carriage 120, column 6 line 43-47 and column 7 line 11-23), the method comprising: converting a rotary motion from a motion generator (servo motor 104, Fig 7) into translation motion upon a user actuation to thereby depress a canister (motor 104 rotates lead screw 108 which moves the canister 74, column 7 line 11-23), wherein a lower portion (housing 72) for holding a lower portion of the canister enables a translation motion of the cap and the canister as a single unit (column 5 line 51-52).
Hodson does not disclose monitoring at least one of: an inhalation-flow generated due to said user-actuation, through a pressure-sensor; motion as underwent by the motion generator and the canister, through a motion-sensor; and an instantaneous position exhibited by the motion-generator and the canister, through a position sensor; and processing data obtained based on said monitoring to execute one or more: a) control of the timing of actuation of the canister; b) control of the timing of an auto return mechanism of the canister; c) control of the time of venting of the metered dose inhaler; d) real-time tracking of the inhalation flow-rate; e) real-time control of amount of medication for inhalation; f) derivation of an inhalation-profile of the user; g) judgment of inhalation done by the user; h) acknowledgement of a complete-dosage as undertaken by the patient; i) maintaining a count of dosages in a given period of time; j) sending a real-time feedback regarding an executed inhalation; and k) communication of data pertaining to operation of the inhaler to a remote-device.
However, Riebe teaches a method using and inhaler comprising monitoring at least one of: an inhalation-flow generated due to said user-actuation, through a pressure-sensor (page 15 line 13 and page 16 line 30 – page 17 line 4); motion as underwent by the motion generator and the canister, through a motion-sensor (data indicative of motion of canister, page 36 line 4-7); and real-time tracking of the inhalation flow-rate (page 15 line 13 and page 16 line 30 – page 17 line 4); maintaining a count of dosages in a given period of time (page 21 line 17-25); communication of data pertaining to operation of the inhaler to a remote-device (page 36 line 4-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodson to monitor at least one of: an inhalation-flow generated due to said user-actuation, through a pressure-sensor; motion as underwent by the motion generator and the canister, through a motion-sensor; and real-time tracking of the inhalation flow-rate; maintaining a count of dosages in a given period of time; communication of data pertaining to operation of the inhaler to a remote-device as taught by Riebe as this would permit the device to monitor use of the device. 
Response to Arguments
In regards to the arguments concerning claim 1, these arguments are in regards to the amendments to claim 1 and are addressed in the new rejections above.  
In regards to the arguments concerning the dependent claims, these arguments concern dependency on claim 1 and are addressed in the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785